                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MERCEDES FISHER,                :
                                :
          Plaintiff,            :              CIVIL ACTION
                                :
v.                              :              NO. 18-CV-04653
                                :
CATHOLIC SOCIAL SERVICES        :
OF THE ARCHDIOCESE              :
OF PHILADELPHIA, et al.         :
                                :
          Defendants.           :


                        MEMORANDUM AND ORDER

Joyner, J.                                        August    7, 2019

     Before the Court are Plaintiff’s First Amended Complaint

(Compl., Doc. No. 7), Defendants’ Motion to Dismiss, Plaintiff’s

Opposition thereto (Doc. No. 11), Defendants’ Reply (Doc. No.

12), and Plaintiff’s response thereto (Doc. No. 14).    For the

reasons outlined herein, the Court hereby GRANTS Defendants’

Motion with respect to Counts I, IV, V, VI, VII, VIII, and IX,

and GRANTS IN PART Defendants’ Motion with respect to Count II.

I. BACKGROUND

     Plaintiff Mercedes Fisher (“Fisher”) is an African-American

female and practicing Muslim.    Doc. No. 8-2 at ¶2.   In December

2016, Fisher was hired as a Mental Health Youth Care Worker by

Defendant St. Francis – St. Vincent Homes for Children (“St.

Francis”).   Id. at ¶16.   Defendant St. Francis, a group home



                                    1
that provides services to dependent and emotionally troubled

minor-boys, is a business organization existing under the

umbrella of the Catholic Services of the Archdiocese of

Philadelphia (“Archdiocese”).     Id. at ¶¶3-6.   Fisher’s

responsibilities as a Mental Health Youth Care Worker at the

many group homes she worked for include providing food,

medication, transportation, and general care to the minor-

residents.    Id. at ¶13.

       After working in three group homes in Philadelphia,

Pennsylvania, id. at ¶19, Fisher was transferred in September

2017 to the McGlade House in Bucks County, Pennsylvania.       Id. at

¶20.    The McGlade House has a wide reputation of same-sex sexual

relationships between the minor-resident boys.      Id. at ¶¶20-22.

During her employment at the McGlade House, Fisher allegedly

observed other Mental Health Youth Care Workers make homophobic

and derogatory comments to the minor-residents.      Id. at ¶¶23-28.

Following an altercation between another co-worker and a minor-

resident, id. at ¶¶43-47, Fisher sent a report with a picture of

the assault to her supervisors, including Defendant Collete

Wade.    Id. at ¶48.   However, Plaintiff was later terminated by

Defendant supervisor Jim Logan (“Logan”) for failing to

intervene during the altercation.      Id. at ¶¶53-55.   Believing

she was wrongfully terminated, Fisher submitted a Charge of




                                   2
Discrimination to the Equal Employment Opportunity Commission

(“EEOC”).   Id. at ¶¶56-57.   This civil lawsuit followed.

     A. EEOC Charge of Discrimination

     On July 21, 2018, Plaintiff Fisher submitted a Charge of

Discrimination to the EEOC, which was cross-filed with the

Pennsylvania Human Relations Commission (“PHRC”) and the

Philadelphia Commission on Human Relations.    Doc. No. 8-2.   As

part of the initial Intake Questionnaire, Fisher checked the

boxes for race/color, sex, and religious discrimination and

retaliation; under the September 29, 2017 “date of

discrimination,” she checked “continuing action.”    Fisher also

attached supplemental allegations supporting her Charge.     Id.

     In her supplemental attachment, Fisher states she was

transferred to the McGlade House in Bucks County in September

2017.   Id. at ¶¶19-20.   Upon her arrival at the McGlade House,

she witnessed homophobic and derogatory comments made by other

Mental Health Youth Care Workers towards the minor-residents,

which created a pervasive atmosphere of intolerance.    Id. at

¶¶23-28.    Specifically, on September 20, 2017, Fisher observed a

heightened state of tension between Carlton Irving (“Irving”), a

Mental Health Youth Care Worker, and a minor-resident.    Id. at

¶¶28-37.    An emergency meeting was held to address the escalated

tension, where Fisher alleges that although Irving said he was

close to losing control and pled for help to control his temper,


                                  3
his behavior was inadequately addressed by staff and

supervisors.    Id. at ¶¶38-41.

     The following day, after the minor-resident attempted to

resolve the tension between him and Irving, id. at ¶43, Irving

“lost all control” and began choking the minor-resident.       Id. at

¶¶44, 45.    While Rasheed, another Mental Health Youth Care

Worker, attempted to control Irving, Fisher photographed the

assault.    Id. at ¶¶45, 49.   She then removed the minor-resident

to another room.    Id. at ¶47.    Believing she was following

protocol, she forwarded the picture to her supervising manager,

Defendant Collete Wade (“Wade”).        Id. at ¶¶48-49. However, Wade

only called Irving and asked him to leave the McGlade House for

the night.    Id. at ¶51.   At a subsequent meeting, Fisher alleges

she was criticized for failing to stop Irving’s assault by her

supervising director, Defendant Logan.       Id. at ¶¶53-55.

     On September 29, 2017, Fisher was terminated “for failure

to attempt to deescalate a situation where a staff member and

resident were having a physical altercation.”       Id. at ¶55.

Fisher claims this explanation was pretextual, and that she was

terminated because of her race, religion and gender.       Id. at

¶¶56, 57.    Further, she avers that her termination was

retaliation for reporting Irving’s assault, as Defendants were

more concerned with deleting the picture she sent than

addressing Irving’s conduct.      Id. at ¶¶58-60.   Fisher concludes


                                    4
the EEOC Charge by claiming that the events she describes in her

Charge are just “some examples” of the discrimination and

retaliation she was subjected to.       Id. at ¶69.   On August 1,

2018, the EEOC issued Fisher a Dismissal and Notice of Right to

Sue.    Doc. No. 8-3.

       B. Plaintiff’s Amended Complaint

       On October 29, 2018, Plaintiff filed a civil complaint and

a subsequent Amended Complaint, containing essentially the same

factual allegations against Defendants as those in her EEOC

Charge.    However, Fisher notably avers additional allegations,

including: First, the discrimination she was subjected to, based

on her race/color, religion, gender and national origin, began

from the onset of her employment at the Philadelphia group

homes.    Compl. ¶¶25, 29, 34. Second, a situation of a

discriminatory disciplinary policy, where she and another Muslim

employee were disciplined for giving their phone number to a

resident, when other Caucasian employees were not reprimanded.

Id. ¶¶25, 31-33. Third, multiple statements of her opposition to

the discrimination her co-workers and supervisors directed

towards the minor-residents, ultimately resulting in her being

ridiculed.    Id. ¶¶41, 46. Fourth, a belief that Defendant

Logan’s conduct was motivated by her sex, gender, religion,

race/color, and national origin.       Id. ¶¶75-79. And finally, a




                                   5
belief that Defendant Wade’s conduct was severe and pervasive as

to create a hostile work environment.      Id. ¶87.

       Plaintiff Fisher’s Amended Complaint brings nine individual

causes of action against Defendants Archdiocese, St. Francis,

Wade, and Logan (collectively “Defendants”).      Plaintiff alleges

that Defendants’ discriminatory and retaliatory conduct was

motivated by her race in violation of 42 U.S.C. §1981 (Count I).

Id.    ¶¶106-109.   Pursuant to 42 U.S.C. §§2000e – 2000e(17)

(“Title VII”), Plaintiff alleges the Defendants Archdiocese and

St. Francis discriminated against Plaintiff because of her race,

color, religion and national origin (Count II), id. ¶¶110-113,

and engaged in unlawful retaliation because of her opposition to

protected activities under Title VII (Count III).     Id. ¶¶114-

116.    Additionally, Plaintiff brings state and local claims,

alleging that Defendants violated the Philadelphia Fair

Practices Ordinance by discriminating (Count IV), retaliating

(Count V), and inciting others to discriminate (Count VI)

against Plaintiff.     Id. ¶¶117-123.   Finally, Plaintiff alleges

Defendants violated the MCARE Act (Count VII), id. ¶¶127-130,

the Pennsylvania Whistleblower Law (Count VIII), id. ¶¶131-135,

and common law for wrongful termination adverse to Pennsylvania

public policy (Count IX).     Id. ¶¶136-143.

       Defendants make several arguments in their Motion to

Dismiss. (Defs. Mot., Doc. No. 8-1).      In large part, Defendants


                                   6
argue that Plaintiff has not alleged sufficient facts to meet

the pleading standard for each substantive cause of action.

Defs. Mot. at 16-22.   Additionally, Defendants contend that many

claims are barred because Plaintiff either failed to exhaust her

administrative remedies, Defs. Mot. at 12-15, or failed to file

within the statute of limitations.   Defs. Mot. at 7-9.   Finally,

Defendants move to strike punitive damages from each individual

claim.   Defs. Mot. at 23.

     This Court has jurisdiction to hear this matter pursuant to

28 U.S.C. §1331.   It has supplemental jurisdiction under 28

U.S.C. §1367 for the state and local law claims.

II. LEGAL STANDARD

     A party may move to dismiss a complaint for failure to

state a claim upon which relief can be granted.    Fed. R. Civ. P.

12(b)(6).   In considering such a motion, a district court must

“accept as true all allegations in the complaint and all

reasonable inferences that can be drawn therefrom, and view them

in the light most favorable to the non-moving party.”

DeBenedictis v. Merrill Lynch & Co., 492 F.3d 209, 215 (3d Cir.

2007).

     “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’”   Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.


                                 7
Twombly, 550 U.S. 544, 570 (2007)).         This “requires more than

labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.”           Twombly, 550 U.S.

at 555.   Although a plaintiff is entitled to all reasonable

inferences from the facts alleged, a plaintiff’s legal

conclusions are not entitled to deference and the Court is “not

bound to accept as true a legal conclusion couched as a factual

allegation.”    Papasan v. Allain, 478 U.S. 265, 286 (1986).

III. DISCUSSION

      A. 42 U.S.C. §1981 and Title VII Claims

      Counts I, II, and III assert claims pursuant to 42 U.S.C.

§1981 1 and Title VII under three different theories:

discrimination, retaliation, and hostile work environment.

“[T]he substantive elements of a claim under §1981 are generally

identical to the elements of an employment discrimination claim

under Title VII.”     Brown v. J. Kaz, Inc., 581 F.3d 175, 182 (3d

Cir. 2009) (alterations in the original).          The Court addresses

each theory in part, with specific regard to each of Defendants’

arguments raised in their motion to dismiss.




1 §1981 provides that all persons within the jurisdiction of the United States

are guaranteed the same freedom enjoyed by white citizens of the United
States, including the freedom to make and enforce contracts. 42 U.S.C.
§1981. The Civil Rights Act of 1991 extended the protection of §1981 to
post-formation conduct, including the termination of contracts. Jones v.
Arbor, 820 F. Supp. 205, 206 (E.D. Pa. 1993).


                                      8
     1. Discrimination Pursuant to §1981 and Title VII

     To assert an employment discrimination claim under both

§1981 and Title VII, a plaintiff must set forth facts

establishing that the alleged disparate treatment was the result

of “intentional” or “purposeful” discrimination.   Weldon v.

Kraft, 896 F.2d 793, 796 (3d Cir. 1990).   Absent direct evidence

of intent, discrimination can be proven through the prima facie

framework established in McDonnell Douglas Corp v. Green, 411

U.S. 792 (1973).   A plaintiff makes out a prima facie case by

showing: (1) that he was a member of a protected class; (2) that

he was qualified for the job; and, (3) another person, not in

the protected class, was treated more favorably.   Connelly v.

Lane Constr. Corp., 809 F.3d 780, n.5 (3d Cir. 2016).

     While the McDonnell framework is well-established,

discrimination cases are not limited to one set of criteria and

may be established in other ways.    Lewis v. Univ. of Pittsburgh,

725 F.2d 910, 914 n.4 (3d Cir. 1983).   “The Third Circuit has in

fact admonished courts to avoid mechanical applications of the

standard.”   EEOC v. Metal Serv. Co., 892 F.2d 341, 348 (3d Cir.

1990).   At the motion to dismiss stage, “a complaint need not

establish a prima facie case in order to survive a motion to




                                 9
dismiss.” 2   Connelly, 809 F.3d at 788 (citing Makky v. Chertoff,

541 F.3d 205, 213-214 (3d Cir. 2008)).         Rather, because it may

be difficult for a plaintiff to prove discrimination before

discovery has unearthed relevant facts and evidence, a plaintiff

is only required to plead enough facts to raise a reasonable

expectation that discovery will reveal evidence of the necessary

elements of discrimination.       Swierkiewicz v. Sorema N.A., 534

U.S. 506, 512 (2002); see e.g., Castleberry v. STI Grp., 863

F.3d 259 (3d Cir. 2017); Connelly, 809 F.3d at 788; Phillips v.

Cty. of Allegheny, 515 F.3d 224, 234 (3d Cir. 2008).

      i. Exhaustion of Administrative Remedies – National Origin
      and Conduct Prior to September 2017

      Defendants contend that Count II and III’s national origin

claims under Title VII must be dismissed because Plaintiff

failed to exhaust her administrative remedies when she neither

checked the box, nor raised “national origin” as a type of

alleged discrimination in her EEOC Charge.          Defs. Mot. at 12,

13.   Similarly, Defendants maintain that because Plaintiff’s

EEOC Charge does not contain any examples of discrimination

prior to September 2017, Counts I, II, and III involving conduct




2 “A determination whether a prima facie case has been made . . . is an

evidentiary inquiry — it defines the quantum of proof [a] plaintiff must
present to create a rebuttable presumption of discrimination. Even post
Twombly, it has been noted that a plaintiff is not required to establish the
elements of a prima facie case.” Fowler v. UPMC Shadyside, 578 F.3d 203, 213
(3d Cir. 2009).


                                     10
prior to September 2017 must be dismissed for failure to exhaust

administrative remedies.    Defs. Mot. at 13, 14.

      Nonetheless, a plaintiff’s failure to check a box on an

EEOC Charge Form does not automatically preclude a Plaintiff

from pursuing these claims in a subsequent civil lawsuit.    Hicks

v. ABT Assocs., Inc., 572 F.2d 960, 963, 966 (3d Cir. 1978).

Rather, the flexible bounds of the lawsuit are defined by the

scope of the EEOC investigation which can reasonably be expected

to grow from the EEOC charge, regardless of the actual scope of

the EEOC investigation.    See Ostapowicz v. Johnson Bronze Co.,

541 F.2d 394, 398-399 (3d Cir. 1976).    The Third Circuit has

consistently allowed plaintiffs to pursue claims not formally

alleged in the Charge, so long as the claims are reasonably

related to the facts contained in the Charge.    Anjelino v. New

York Times Co., 200 F.3d 73, 94-95 (3d Cir. 1999).    The purpose

behind this liberal construction is to avoid punishing

plaintiffs for unreasonable or less than thorough EEOC

investigations.   Hicks, 572 F.2d at 966.

      Here, Plaintiff’s EEOC Charge contained no indication that

she wished to pursue a national origin discrimination claim.

Not only was the relevant box not checked off, Doc. No. 8-3 at

4, but the supplemental attachment only discussed race, color,

gender, and religious discrimination and retaliation.    Id. at

¶2.   Merely checking a box on an EEOC Charge does not serve as a


                                 11
‘catch-all’ for any and all possible forms of discrimination,

especially without any supporting allegations.   The Charge

identified Plaintiff as “an African American female, a

practicing Muslim and a member of the Muslim faith”, id., yet

made no mention of her national origin or how other co-workers

of a different national origin were treated more favorably.

More so, Plaintiff concedes that she was terminated because of

her race, religion, gender, but does not mention any identifying

characteristic of her national origin.   Id. at ¶57.    Thus, there

is no plausible way the EEOC would have known that Plaintiff

sought to bring a national origin claim.   Thus, Defendants’

motion to dismiss the Complaint’s national origin claims in

Count II and III are granted for failure to exhaust

administrative remedies.

     Similarly, Plaintiff failed to exhaust her administrative

remedies regarding claims based on Defendants’ conduct prior to

September 2017.   While Plaintiff both checks the box for

“continuing violation,” see infra Section III, Part A.3, and

states that “the above are just some examples, [sic] of some of

the discrimination and retaliation,” the Charge only makes

passing mention of prior employment and rather focuses solely on

conduct during September 2017.   Doc. No. 8-3 at ¶69.   From the

absence of any mention of her supervisors or co-workers before

September 2017, it is reasonable to infer that an EEOC


                                 12
investigation would not have encompassed possible instances of

discrimination or retaliation prior to September 2017.

Moreover, the Complaint’s allegations of discrimination prior to

September 2017 are suggestive of new or additional claims

outside the scope.   Because these allegations do not fall within

the scope of the EEOC Charge, Plaintiff has failed to exhaust

administrative remedies.   Accordingly, while the conduct alleged

during September 2017 is enough to survive Defendants’ motion to

dismiss Counts I, II and III, conduct prior to September 2017 is

barred from being included in Plaintiff’s claim moving forward.

     ii. Race, Gender, and Religious Discrimination

     Defendants contend that Plaintiff both fails to provide

facts supporting her averment that she was terminated because of

her race, and fails to identify a specific comparator

implicating race/color discrimination.     Defs. Mot. at 17, 18.

They argue that accordingly, her racial discrimination claims

pursuant to §1981 and Title VII in Counts I and II,

respectfully, should be dismissed.   Id.    Similarly, Defendants

maintain that although Count II’s claim of Title VII gender and

religious discrimination identifies comparators, it should still

be dismissed because no identified comparator is “similarly

situated.”   Id. at 18, 19.

     Absent direct evidence, “[d]iscrimination may be inferred

based on comparator evidence – evidence that defendant treated


                                13
‘similarly situated’ individuals not within plaintiff’s

protected class more favorably than it treated plaintiff.”

Darby v. Temple Univ., 216 F. Supp. 3d 535, 542 (E.D. Pa. 2016)

(citing Wilcher v. Postmaster Gen., 441 F. App’x 879, 881 (3d

Cir. 2011)).   While similarly situated does not mean identically

situated, the plaintiff must nevertheless be similar in all

relevant aspects.   Golod v. Bank of Am. Corp., 403 F. App’x 669,

702 (3d Cir. 2010).   The relevant factors to guide a court’s

determination of ‘similarly situated’ include: “the employee’s

job responsibilities, the supervisors and decision-makers, and

the nature of the misconduct engaged in.”   Wilcher, 441 F. App’x

at 882.

     Here, Plaintiff fails to either provide direct evidence

that she was terminated because of her race or allege any

instance where a similarly situated non-African American

employee received favorable treatment.   Rather, Plaintiff makes

bare allegations that “other similarly situated white employees”

were given preferential treatment, favored, or received less

discipline for conduct that was “far more severe.”    Compl. ¶¶25,

29, 32, 33, 86; see Angelini v. U.S. Facilities, Inc., No. 17-

4133, 2018 U.S. Dist. LEXIS 107615 (E.D. Pa. 2018).   Merely

alleging these bald statements without identifying any

comparators or how they were similarly situated is exactly a

“[t]hreadbare recital[] of the elements of a cause of action”


                                14
that Iqbal repudiates.   See Iqbal, 556 U.S. at 678.   In fact,

all the identified persons that Plaintiff attempts to draw

parallels to are African-American.    Compl. ¶86.   In light of the

lack of requisite factual allegations, the Complaint does not

satisfy the fourth element of a racial discrimination claim

under §1981 and Title VII.   Consequently, Defendants’ motion to

dismiss Counts I and II with respect to racial discrimination is

granted.

     However, the Complaint does establish a plausible inference

that Defendants’ discriminatory conduct was based on Plaintiff’s

gender and religion.   Plaintiff alleges that she was open about

her Muslim faith from the onset of her employment.     Compl. ¶30;

see Darby, 216 F. Supp. 3d at 542-3.    In addition, Plaintiff

provides concrete factual allegations from which gender and

religious discrimination can be inferred.    Plaintiff alleges

that she and another Muslim mental health youth worker were

disciplined for giving minor-residents their phone numbers,

while other youth workers received little or no discipline for

identical conduct.   Compl. ¶30-33.   Moreover, she identifies

multiple similarly situated mental health youth workers who

received less, or no, discipline for engaging in comparable or




                                15
more severe conduct 3: Latanya Wright, a non-Muslim African-

American woman employed as a mental health youth worker, was

suspended with pay when a call was made to the child abuse

hotline accusing her of taking inappropriate pictures of boys in

the bathroom.     Compl. ¶86; and similarly, Rashard, a non-Muslim

African-American male employed as a mental health youth worker,

was suspended for making discriminatory comments about the

minor-residents’ sexuality. Similarly, Rashard was suspended

with pay for striking a child.        Id.

      Defendants rely on the mistaken premise that ‘similarly

situated’ must mean “identical” rather than “similarly situated

in all relevant aspects.”       Defs. Mot. at 19.       However, an

inference of unlawful discrimination can rise from alleging that

a similarly situated employee who committed more serious

offenses received lesser disciplinary sanctions or no sanctions

at all.   E.g., Robinson v. Amtrak, 880 F. Supp. 2d 575, 581

(E.D. Pa. 2012); Darby, 216 F. Supp. 3d at 542-3.            While at this

stage we decline to weigh on the severity of Plaintiff’s or the

identified comparators’ misconduct, it is reasonable to infer

that Defendants’ acted with a discriminatory animus when

similarly situated employees who were not Muslim women received



3 Additionally, Plaintiff alleges instances of discriminatory disciplinary

policies involving Collette Wade. Compl. ¶86. However, Collette Wade is
Plaintiff’s supervisor, Compl. ¶14, and therefore is not similarly situated.
See Mandel v. M&O Packaging Corp., 706 F.3d 157 (3d Cir. 2013).


                                     16
no discipline for analogous conduct.         Therefore, Defendants’

motion to dismiss Count II’s gender and religious discrimination

claims is denied.

      2. Retaliation Pursuant to §1981 and Title VII

      The anti-retaliation provision of 42 U.S.C. §1981 and Title

VII protect those who participate in certain §1981 or Title VII

proceedings (the ‘participation clause’), and those who oppose

discrimination made unlawful by §1981 or Title VII (the

‘opposition clause’).      Moore v. City of Philadelphia, 461 F.3d

331, 340-41 (3d Cir. 2006) (citing Slagle v. Cnty. of Clarion,

435 F.3d 262, 266 (3d Cir. 2006)).         While retaliation claims

pursuant to both statutes share a similar framework 4, opposition

to a specific type of discrimination is distinct for each. While

Title VII prohibits employers from retaliating against employees

for opposing discrimination based on race, color, religion, sex,

or national origin, 42 U.S.C. §2000e-3(a), §1981 only prohibits

retaliation against employees for opposition to racial

discrimination.     Long v. Spalding Auto. Inc., 337 F. Supp. 3d

485 (E.D. Pa. 2018).

      As a prerequisite to a §1981 and Title VII retaliation

claim, a plaintiff must first demonstrate that there had been an



4 As previously stated, see supra Section III, Part A, retaliation under both
§1981 and Title VII apply the same prima facie elements. Humphries v. CBOCS
West, Inc., 474 F.3d 387, 403-04 (7th Cir. 2007), aff'd, 553 U.S. 442 (2008).



                                     17
underlying statutory violation.    CBOCS West, Inc. v. Humphries,

553 U.S. 442, 454 (2008).   Next, a plaintiff is required to

establish that “she had a prima facie case by tendering evidence

that (1) she engaged in protected activity, (2) her employer

took an adverse employment action against her, and (3) there was

a causal connection between her participation in the protected

activity and the adverse employment action.”    Estate of Oliva v.

N.J., Dep't of Law & Pub. Safety, Div. of State Police, 604 F.3d

788, 798 (3d Cir. 2010) (citing Moore, 461 F.3d at 340-341)

(alterations in the original).

     Defendants contend that Plaintiff’s retaliation claims fail

because she did not engage in any protected activity iterated in

the first element.   Protected activity may consist of “formal

charges of discrimination as well as informal protests of

discriminatory employment practices, including making complaints

to management.”   Barber v. CSX Distrib. Servs., 68 F.3d 694, 702

(3d Cir. 1995) (internal quotations omitted).   To determine if a

plaintiff sufficiently “opposed” discrimination, “we look to the

message being conveyed rather than the means of conveyance.”

Curay-Cramer v. Ursuline Acad. of Wilmington, Del., Inc., 450,

F.3d 130, 135 (3d Cir. 2006).

     While all complaints or protests must be more than just

general complaints of unfair treatment, there is no hard and

fast rule as to whether the conduct in a given case is


                                  18
protected.    Barber, 68 F.3d at 701-02.   Rather, it must simply

be apparent that the employee holds an objectively reasonable

belief, in good faith, that the activity they oppose is

unlawful.    Clark Co. v. Breeden, 532 U.S. 268, 271 (2001) (per

curiam).    Put short, an employee has engaged in a protected

opposition activity when she complains about unfair treatment

with specific reference to a protected characteristic as the

basis for the unfair treatment.    See e.g., CBOCS West, Inc., 553

U.S. 442 (holding that §1981 extends past self-opposition to

racial discrimination and also reaches claims based on an

individual “who suffers retaliation because he has tried to help

a different individual who suffered direct racial discrimination

to secure that person’s §1981 rights.”); Connelly, 809 F.3d 780

(holding plaintiff engaged in a protected activity under Title

VII when she filed multiple complaints referencing sexual

harassment to her superiors); Curay-Cramer, 450 F.3d at 134-35;

Barber, 68 F.3d at 701-02; Kier v. F. Lackland & Sons, LLC., 72

F. Supp. 3d 597, 616 (E.D. Pa. 2014).

     Here, Plaintiff alleges that she was retaliated against due

to her protected activity under §1981, her opposition to

Defendants’ unlawful employment practices.     Compl. ¶109.

Initially, Plaintiff has failed to allege facts that would

support a §1981 violation for race/color discrimination.      See

supra Section III, Part A.1. Moreover, Plaintiff has failed to


                                  19
allege any facts demonstrating that she opposed any unlawful

employment practices relating to race.    The crux of the

Complaint relies on allegations of discrimination that took

place at the McGlade House.    See generally Compl., Doc. No. 7.

But, as Plaintiff concedes, the discriminatory conduct during

this period was based on the minor-residents’ gender and same-

sex relationships, as well as Plaintiff’s gender and religion.

Compl. ¶¶36-68.    Yet, the only allegation that Plaintiff opposed

racial discrimination is in the form of conclusory statements of

conduct prior to working at the McGlade House.    Compl. ¶34.

These bald statements cannot raise a reasonable expectation that

discovery will reveal evidence that Plaintiff engaged in a

protected activity under §1981.    Accordingly, Count I of

Plaintiff’s Complaint with respect to retaliation will be

dismissed.

       Additionally, Count III alleges that Plaintiff was

retaliated against because she opposed gender-based

discriminatory practices unlawful under Title VII.     Compl.

¶¶114-116.    Defendants reason that this claim should be

dismissed because Plaintiff’s opposition was merely a “general

complaint”.    Defs. Mot. at 21-22; see Kier, 72 F. Supp. 3d at

597.    We are unconvinced by Defendants’ diminished

characterization of Plaintiff’s opposition.    Here, Plaintiff

describes multiple attempts to report gender discrimination


                                  20
against not only herself, Compl. ¶¶25, 29, but also her

opposition to the mistreatment of the minor-residents.             Compl.

¶¶ 37, 41, 46, 71, 78.      In other words, Plaintiff was opposing a

practice made unlawful by Title VII.         Defendants mistakenly

conclude that the mere reporting of a physical altercation does

not implicate opposition to discrimination.           Defs. Mot. at 21.

However, not only does Plaintiff describe the escalation of

events, Compl. ¶¶46-68, but she also alleges that her continued

opposition led to verbal abuse and her eventual termination.

Compl. ¶¶41, 82. Accordingly, Defendants’ motion to dismiss

Count III’s retaliation claim is denied.

      3. Hostile Work Environment

      Defendants maintain that Plaintiff’s hostile work

environment claim under Title VII is precluded because she

failed to exhaust her administrative remedies by not including

this claim in her EEOC charge. 5       Doc. No. 12 at 2-4.      Thus,

Defendants assert that because the scope of the EEOC charge does

not reasonably encompass this theory, the hostile work

environment claim must be dismissed.         Although Plaintiff’s

Complaint does allege facts that could suggest a hostile work




5 Although it is not abundantly clear that Plaintiff brings a hostile work

environment claim in her Complaint, and Defendants did not address such a
theory in their Motion to Dismiss, Defendants did file supplemental briefing
(Doc. 12) responding to this theory that was highlighted in Plaintiff’s
Opposition to Defendants’ Motion to Dismiss (Doc. 11).


                                     21
environment, we agree that this claim does not fit within the

scope of the EEOC charge and should therefore be dismissed.

     As previously stated, see supra Section III, Part A.1, i,

there are limitations on the presentation of new claims to the

district court after filing a charge with the EEOC.   See, e.g.,

Howze v. Jones & Laughlin Steel, Corp., 750 F.2d 1208, 1212 (3d

Cir. 1984); Antol v. Perry, 82 F.3d 1291, 1296 (3d Cir. 1996).

A district court may assume jurisdiction over additional Title

VII charges if they are reasonably within the scope of the

claimants’ original charge or if a reasonable EEOC investigation

would have encompassed such claims.   Antol, 82 F.3d at 1295.

The Third Circuit has allowed for additional claims not

specifically mentioned in the EEOC charge where there exists a

close nexus between the facts supporting the claims raised in

the charge and those in the complaint.   See, e.g., Howze, 750

F.2d at 1212 (finding the claim in the civil suit that plaintiff

was discriminated against because of her involvement with a

“Black Caucus” explained the original EEOC charge, which alleged

racial discrimination in job promotion); Ostapowicz, 541 F.2d at

398-99 (finding that additional charges of gender discrimination

filed during the pendency of the administrative proceedings may

be considered “explanations of the original charge and growing

out of it.”).




                               22
     In the instant action, the EEOC charge alleged continuing

abusive behavior by Plaintiff’s co-workers directed towards

minor-residents, which culminated in Plaintiff’s termination due

to reporting the abuse.   Doc. 8-3.   The question is whether

Plaintiff’s EEOC charge had alleged facts supporting a hostile

work environment claim, or alternatively, whether the scope of

an investigation would have encompassed a hostile work

environment claim.

     Reviewing Plaintiff’s EEOC charge, the court finds, as a

matter of law, that Plaintiff’s hostile work environment claim

fails to qualify under the above standard.    In no part of the

EEOC charge does Plaintiff explicitly allege that she was

subjected to continuing severe and pervasive behavior that would

support a claim of hostile work environment.    Similarly, a

hostile work environment claim does not fall fairly within the

scope of a reasonable EEOC investigation.

     First, there is no close nexus between the facts supporting

Plaintiff’s EEOC charges of race, religion, or sex

discrimination and those supporting her Complaint’s hostile work

environment claim.   Plaintiff’s EEOC charge is silent on how

‘her’ termination or continual exposure to severe and pervasive

behavior resulted from ‘her’ own immutable characteristics as a




                                23
member of a protected class. 6      (emphasis added).      Rather, her

EEOC charge details continued discrimination directed at minor-

residents because of their protected status.           Doc. 8-3 at ¶¶23-

47.   Second, an EEOC investigation of Title VII discrimination

and retaliation would not have disclosed the hostile work

environment claim.      Although Plaintiff checked the box for

“continuing violation,” Doc. 8-3 at 4, the attached supplemental

explanation supports the conclusion that the minor-residents,

not Plaintiff, were exposed to a ‘continuing’ hostile

environment because of the discrimination.

      Further, Plaintiff’s EEOC charge only avers a sole instance

where she was subjected to alleged hostile behavior by Defendant

Wade.   Id. at ¶61.     Though the Third Circuit has held that sole

incidents can rise to the level of a hostile work environment,

these cases involve extreme behavior that is reflective of a

continuing “severe and pervasive” environment.           See Castleberry,

863 F.3d at 264-5; Jensen v. Potter, 435 F.3d 444, 449 n.3 (3d

Cir. 2006).    Here, however, the Charge’s sole example that


6 To prove the existence of a hostile work environment, the plaintiff must

establish that: (1) she suffered intentional discrimination because of their
protected status; (2) the discrimination was severe or pervasive; (3) the
discrimination detrimentally affected her; (4) the discrimination would
detrimentally affect a reasonable person of the same status in the same
position; and, (5) defendant is liable under the doctrine of respondeat
superior. Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993). This
theory addresses continued adverse actions against an employee because of
their protected status, rather than creates a cause of action for mere
unpleasantness or mistreatment in the workplace unmotivated by the
plaintiff’s statutorily-protected trait. See Faragher v. City of Boca Raton,
524 U.S. 775 (1998); Shramban v. Atena, 115 F. App’x 578, 580 (3d Cir. 2004).


                                     24
Defendant Wade had Plaintiff remain at work even though she was

ill fails to show extreme conduct reflective and indicative of a

hostile work environment.

      Finally, a hostile work environment claim does not flow

logically from, and would have required investigation of events

not raised by, Plaintiff’s claims of Title VII retaliation and

discrimination.     This additional theory, while potentially

supported by facts alleged in her Complaint, is neither fairly

within the original charge, nor can be said to reasonably grow

out of it.    See Ostapowicz, 541 F.2d at 399.         Because it is

unreasonable to allow Plaintiff to include in her Complaint

claims neither supported nor within the scope of her EEOC

charge, Plaintiff’s hostile work environment claim must be

precluded.    Accordingly, Plaintiff’s hostile work environment

theory is dismissed with prejudice for failing to exhaust her

administrative remedies.

      B. Counts IV, V, and VI: Philadelphia Fair Practices
      Ordinance

      Relatedly, Plaintiff brings Counts IV, V, and VI pursuant

to the Philadelphia Fair Practices Ordinance 7 (“PFPO”) against

all Defendants for discrimination, inciting discriminatory

conduct, and retaliation.       Compl. ¶¶117-123.      Defendants move to



7 The Philadelphia Fair Practices Ordinance, codified under Phila. Code §9-
1100, is available at: https://www.phila.gov/HumanRelations/PDF/FPO%20Ch9-
1100%20-9-2016_%20nc.pdf.


                                      25
dismiss all three claims, arguing that the discrimination

alleged to have occurred in Philadelphia occurred prior to

September 2017.   Defs. Mot. at 12-15.      Thus, because Plaintiff

has failed to exhaust her administrative remedies for conduct

prior to September 2017, these claims must be dismissed.       Id.

     The PFPO “only covers conduct that took place in the City

of Philadelphia.”   Doe v. WM Operating, LLC, No. 17-2204, 2017

U.S. Dist. LEXIS 123979, at *5 (E.D. Pa. 2017).       While the PFPO

does not explicitly indicate that a plaintiff must exhaust her

administrative remedies, courts within this circuit do “require

plaintiffs to exhaust their administrative remedies” with the

EEOC before filing a civil suit.       Ahern v. EResearch Tech.,

Inc., 183 F. Supp. 3d 663, 667-668 (E.D. Pa. 2016) (citing

Richards v. Foulke Assocs., 151 F. Supp. 2d 610, 616 (E.D. Pa.

2001).

     As previously discussed, see supra Section III, Part A.1.i,

because the conduct prior to September 2017 does not fall within

the scope of the EEOC Charge or the scope of a reasonable

investigation, Plaintiff is precluded from including these

claims in her Complaint.   Plaintiff concedes, as stated in both

the Charge and the Complaint, that prior to working in the

McGlade House in Bucks County in September 2017, she worked in

three Philadelphia group homes.    Doc. No. 8-2 at ¶¶19-20.

Logically, any discriminatory or retaliatory conduct to have


                                  26
taken place in Philadelphia, and subsequently covered by the

PFPO, must have occurred prior to September 2017.    Accordingly,

Defendants’ motion to dismiss Counts IV, V, and VI of

Plaintiff’s Complaint is granted for failure to exhaust

administrative remedies.

     C. Count VIII: Pennsylvania Whistleblower Law

     In Count VIII, Plaintiff alleges Defendants violated the

statutory language of the Pennsylvania Whistleblower Law by

engaging in unlawful and retaliatory conduct.   Compl. ¶¶131-135.

Defendants seek dismissal of this claim, arguing that Plaintiff

failed to timely file within the 180-day statute of limitations

period from the time of her termination.   Defs. Mot. at 7-8.

     The Pennsylvania Whistleblower Law provides that “[n]o

employer may discharge, threaten or otherwise discriminate or

retaliate against an employee . . .   because the employee . . .

makes a good faith report or is about to report, verbally or in

writing, to the employer or appropriate authority an instance of

wrongdoing or waste.”   43 Pa. Cons. Stat. Ann. §1423(a).   While

§1423 gives public employees a cause of action against her

employer for wrongful discrimination or retaliation, §1424

requires the employee to bring a civil action “within 180 days

after the occurrence of the alleged violation.”   Id. at §1424.

     Courts within the Third Circuit have consistently held that

this “180-day time limit is mandatory and must be strictly


                                27
applied.”    Brown v. Montgomery Cty., 470 F. App'x 87, 89 (3d

Cir. 2012); see, e.g., Danon v. Vanguard Grp., Inc., No. 15-

6864, 2016 U.S. Dist. LEXIS 67773 (E.D. Pa. 2016), rev’d on

other grounds, 686 F. App'x 101 (3d Cir. 2017); Graddy v.

Children's Home of Easton, No. 13-4432, 2016 U.S. Dist. LEXIS

2127 (E.D. Pa. 2016).      Consequently, a claim is barred where a

Defendant raises a statute of limitations defense in a 12(b)(6)

motion, and the pleading facially shows noncompliance with the

limitation period.      Brown, 470 F. App'x at 90.       Here, Plaintiff

has filed this civil action well after the 180-day statute of

limitations period, which began upon her termination on

September 29, 2017 8.     Further, no prior case law points to the

statute of limitations period being tolled until a right to sue

is granted from the EEOC.       Even if this was the case, Plaintiff

still failed to file this cause of action within the period. 9

Accordingly, Count VIII pursuant to the Pennsylvania

Whistleblower Law is dismissed, with prejudice; the merits of

this claim need not be resolved.

      D. Count VII: MCARE Act

      Relatedly, Count VII alleges that Defendants engaged in

unlawful retaliatory conduct by terminating Plaintiff in



8 As previously noted, Plaintiff initiated this action on October 29, 2018,

which is 395 days after the alleged retaliatory act, i.e. her termination.
9 The EEOC Charge of Discrimination was filed on July 21, 2018, which is 295

days after the alleged retaliatory act, i.e. her termination.


                                      28
violation of the Medical Care Availability and Reduction of

Error Act (“MCARE”) for reporting a serious incident involving

minor-residents’ safety.   Compl. ¶¶127-130.    The MCARE Act

provides in relevant part as follows: “health care worker who

reports the occurrence of a serious event or incident . . .

shall not be subject to any retaliatory action for reporting the

serious event or incident and shall have the protections and

remedies set forth in . . . the Whistleblower Law.”     40 Pa.

Cons. Stat. Ann. §1303.308(c).

      As previously explained, see supra Section III, Part C, the

Pennsylvania’s Whistleblower Law generally provides a civil

cause of action for an employee whose public employer retaliates

for reporting the employer’s “wrongdoing”.     Accordingly,

retaliation-based claims brought under the MCARE Act are also

subject to the Whistleblower’s 180-day statute of limitations

requirement.   See Gillispie v. RegionalCare Hosp. Partners Inc.,

892 F.3d 585, 599 (3d Cir. 2018).     Plaintiff’s claim pursuant to

the MCARE Act, like her Pennsylvania Whistleblower Law claim,

was filed 395 days after the alleged retaliation.     Compl. ¶¶22,

80.   Identically, Plaintiff has failed to comply with the 180-

day statute of limitations and is thus barred from bringing such

claim.   Defendants’ motion to dismiss Count VII is granted with

prejudice.




                                 29
     E. Count IX: Common Law “Wrongful Termination”

     Lastly, Count IX alleges Defendants violated Pennsylvania

public policy by wrongfully terminating Plaintiff after

reporting child abuse in a mental health facility.     Compl.

¶¶136-143.   Defendants move to dismiss this claim, arguing that

there is neither a Pennsylvania common law cause of action for

wrongful termination, nor could one exist where a statutory

remedy is already available.    Defs. Mot. at 10-12.

     Indeed in Pennsylvania, there is no common law cause of

action for wrongful termination “unless the dictates of public

policy, contract, or a statutory provision” prohibit such

termination.   Gillispie, 892 F.3d at 597.    However,

Pennsylvania courts have consistently held that the availability

of a statutory remedy precludes any reliance on the public

policy exception.    Id.; see also Murray v. Commercial Union Ins.

Co. (Commercial), 782 F.2d 432, 436-37 (3d Cir. 1986).     In

short, wrongful termination claims that “are cloaked in the

rhetoric of public policy” are prohibited as common law claims

for violation of public policy if they could have been brought

under a statute.    Gillispie, 892 F.3d at 597.   The Third Circuit

has explained that “[i]f a common law action for the same claims

were recognized, it would give the claimant an opportunity to

circumvent the carefully drafted legislative procedures.”




                                 30
Bruffett v. Warner Communications, Inc., 692 F.2d 910, 919 (3d

Cir. 1982).

     Here, Plaintiff has statutory remedies under both the

Pennsylvania Whistleblower Law and the MCARE Act for wrongful

termination.   However, as previously discussed, both claims are

barred because neither were filed within the 180-day statute of

limitations period.   See supra Section III, Parts C, D.

Therefore, the existence of two statutory remedies, regardless

of Plaintiff’s inability to pursue these claims, precludes the

availability of a common law wrongful termination claim for

Defendants’ alleged violation of public policy.    Accordingly,

Defendants’ motion to dismiss Count IX is granted, with

prejudice.

     F. Punitive Damages

     Plaintiff seeks punitive damages for all alleged causes of

action.   See generally Compl., Doc. No. 7.   Defendants move to

strike punitive damages, arguing that Plaintiff has failed to

present any facts indicating that Defendants acted with malice

or reckless indifference to Plaintiff’s federally protected

rights.   Defs. Mot. at 23.   Because the only surviving claims

are Count II, gender and religious discrimination, and Count

III, retaliation, we need only address such.

     Counts II and III bring Title VII claims against Defendants

Archdiocese and St. Francis in their corporate capacity.    Compl.


                                 31
¶¶110-116.    Punitive damages are available in claims under Title

VII, but are limited to cases in which the employer has engaged

in intentional discrimination and has done so “with malice or

with reckless indifference to the federally protected rights of

an aggrieved individual.”    Kolstad v. ADA, 527 U.S. 526, 529-530

(1999).   Here, Plaintiff alleges multiple instances where she

reported the on-going child abuse at the McGlade House.    Compl.

¶¶41, 46.    Without the benefits of discovery, it is logical to

conclude that Defendants Archdiocese and St. Francis knew

Plaintiff both continually opposed the violation of the minor-

residents’ Title VII rights, and the subsequent retaliation she

suffered.    Yet, Defendants’ failure to address the abuse, which

is highlighted by Supervisor Defendants Logan and Wade’s

complacence in reprimanding Irving before he assaulted a minor-

resident, surely meets the pleading standards of “reckless

indifference.”    Compl. ¶¶59-63. Defendants’ motion to strike

punitive damages from Count II and III is denied.

IV. CONCLUSION

     For the foregoing reasons, the Court GRANTS Defendants’

Motion to Dismiss with respect to Counts I, IV, V, VI, VII,

VIII, and IX, and GRANTS IN PART Defendants’ Motion to Dismiss

with respect to Count II.    Defendants’ Motion to Strike punitive

damages from Counts II and III is DENIED.    An appropriate order

will follow.


                                 32
